ORDER GRANTING


REINSTATEMENT

While this disciplinary action was pending, Petitioner submitted an “Affidavit of Resignation” acknowledging that most of the material facts alleged were true and that he could not successfully defend himself if prosecuted. The Indiana Supreme Court Disciplinary Commission agreed to modify its complaint to conform with Petitioner’s admissions. The Court accepted his resignation on May 16, 1996, resulting in Petitioner’s ineligibility to seek reinstatement for five years. See Indiana Admission and Discipline Rule 23(17) and 23(4). Petitioner filed a petition for reinstatement on June 14, 2004. On April 18, 2007, the Commission, pursuant to Admission and Discipline Rule 23(18)(b), filed its recommendation that Petitioner be reinstated to the practice of law in this State.
This Court, being duly advised, finds that the recommendation of the Commission should be followed. The Court therefore GRANTS the petition for reinstatement and REINSTATES Petitioner as a member of the bar of this State.
The Court directs the Clerk to forward a copy of this Order to the hearing officer, to Petitioner or Petitioner’s attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities entitled to notice of actions related to suspensions under Admission and Discipline Rule 2S(3)(d).
All Justices concur.